DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 9, 2022 and wherein the Applicant has amended claims 1-5, 7-11, 13-14, 16-17. 
In virtue of this communication, claims 1-17 are currently pending in this Office Action.
With respect to the rejection of claims 3-13 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 9 in Remarks filed on September 9, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 3-13 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choisel et al. (US 20160057522 A1, hereinafter Chosel).
Claim 1: Choisel teaches a position detection method (title and abstract, ln 1-16, a method shown in fig. 4 and implemented by an audio capture device 101 in fig. 2) performed by a terminal device (the audio capture device 101 in fig. 2; the audio capture device 101 being a  tablet computer, a laptop computer, a video conferencing phone, or a cellular telephone as the claimed terminal, para 22) comprising: 
obtaining voice signals during a voice call by at least two voice collecting devices of the terminal device (two or more microphones 107 in a microphone array 105 to sense sounds and to generate audio signals to audio codec 221 in fig. 2, para 24; the captured sound being uttered by a user during communicating over telephone connection, e.g., calling “System, please call Megan”, para 40, as the claimed during a call; performed by power level unit 705 in fig. 7, and at step 401-403 in fig. 4); 
obtaining position energy information of the voice signals (the voice signals S1/S2 represent sound captured by each of two or more beam patterns 301 and 303, para 42; determining power of signals P1 and P2 corresponding to the multiple beam patterns S1 and S2 at different directivity indices, para 43 and performed at step 405, para 43); and 
identifying one of a plurality of predefined positions (Fig. 5A-5B, represented by distance r in fig. 5A-5B, as determined positions of the plurality of positions predetermined within the listening room having a size and wall 100 in fig. 3C, e.g., at home office, para 21, 51-58; including two or more beam patterns having different directions or directivity indices predetermined within the room, as claimed predetermined positions) as a position of the terminal device relative to a user during the voice call (determining a distance r between the audio capture device and the user in fig. 4, para 51), based on the position energy information (based on the calculated P1 and P2 at step 411-413 in fig. 4, para 51; e.g., using averaged or normalized to smooth the calculated distances r in fig. 5B, para 51-58; including two or more beam patterns focused on different directions predefined in the room as the claimed predefined positions based on the energy information; the beam with highest pressure/power level is determined to be the direction of the user relative to the audio capture device 101, para 62).
Claim 2: Choisel further teaches, according to claim 1 above, obtaining the position energy information of the voice signals comprises:
obtain projection energies of the voice signals corresponding to each of the plurality of predefined positions (detecting sound using different beam patterns focusing on different directions, i.e., projecting the detected sound to the patterns in different directions for identifying a beamed sound signal with a highest strength as the direction between the user and the device, para 62).
Claim 16 has been analyzed and rejected according to claim 1 above and Choisel further teaches a terminal device (title and abstract, ln 1-16, an audio capture device 101 in fig. 2; the audio capture device 101 being a tablet computer, a laptop computer, a video conferencing phone, or a cellular telephone as the claimed terminal device, para 22) comprising 
one or more processors (including main system processor 201, audio codec 221, etc., in fig. 2; the main system processor 201 includes filters, ALUs, state machines, para 23);
a memory configured to store one or more application programs that executed by the one or more processors to implement the method of claim 1 (memory unit 203 having distance estimation unit 205, details in fig. 7; operating system with application programs specific to the various functions of the audio capture device 101 and stored in the memory unit 203, and executed by the processor 201, para 23).
Claim 17 has been analyzed and rejected according to claims 1 and 16 above and Choisel further teaches a non-transitory computer-readable medium storing instructions executed by a processor of a terminal device for implementing the method of claim 1 (non-volatile RAM, storing operating system with application programs specific to the various functions of the audio capture device 101, para 23).
Claim 14: Choisel further teaches, according to claim 1 above,  wherein the identifying the position of the terminal device relative to the user during the voice call from the plurality of predefined positions based on the position energy information comprises:
obtaining projection energies of the voice signals corresponding to each of the plurality of predefined positions (two separate beam patterns at two different directions in the room area, represented by directivity indexes in fig. 1, as the claimed predefined positions, abstract, para 19; the patterns are inherently sound level spatial distribution, i.e., energies); 
identifying a maximum position energy information, from among the projection energies of the voice signals corresponding to each of the plurality of predefined positions (the beams analyzed to determine a beam with the highest pressure/power level from the patterns, para 62);
obtaining the position of the terminal device, from among the plurality of predefined positions, based on the maximum position energy information (the direction of the user 103 relative to the audio capture device 101 as the beam direction or the directivity index having a highest pressure/power level, para 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choisel (above) and in view of reference Herre et al. (US 20130259243 A1, hereinafter Herre, IDS on 6/3/2022).
Claim 3: Choisel teaches all the elements of claim 3, according to claim 2 above, including obtaining a projection energy of each of a plurality of frequency bins corresponding to each of the plurality of predefined positions (several frequency bands to account for the frequency dependency between directivity indices and properties of the listening area 100, para 45; and equations for P1 and P2 in para 51-53 and distance equation r in para 56, wherein P1 and P2 are function of the frequency band inherently), wherein the plurality of frequency bins are included in the voice signals (the frequency bands generated in calculating P1 and P2, and thus, the sound level in frequency bands or spectrum are characteristics of the detected sound signals included in the microphone signals as the claimed voice signals), except obtaining weight of each of the plurality of frequency bins; and identifying the projection energies of the voice signals corresponding to each of the plurality of predefined positions, based on the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions and the weight of each of the plurality of frequency bins.
Herre teaches an analogous field of endeavor by disclosing a position detection method performed by a device (title and abstract, ln 1-16 and an apparatus in fig. 1 and a method, para 2) and wherein 
obtaining a projection energy of each of a plurality of frequency bins (sound pressure level Pv(k,n) at the virtual microphone position obtained by a formula 12, and projected to a real reference microphone signal level Pref(k,n) at a reference position pref, para 122-123, para 128) corresponding to each of the plurality of predefined positions (wherein d1(k,n) is the distance between a first real spatial microphone and the position of the sound event near to the virtual microphone located at, para 47), wherein the plurality of frequency bins are included in the voice signals (frequency bin by k and time frame by n in Pv(k,n) and Pref(k,n) above);
obtaining weight of each of the plurality of frequency bins (the sound pressure level is modified by beam patterns of microphones, e.g., cardioid pattern, defined by [1+cos(φv(k,n)] in a formula 14, para 128); and 
	identifying the projection energies of the voice signals corresponding to each of the plurality of predefined positions (modified Ṕv(k,n) by the formula 14 at cardioid directivity of the virtual microphone, para 145-146), based on the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions (Pv(k,n) by the formula 12, wherein s(k,n) is the distance as the claimed each of predefined positions upon the frequency bin k and time frame n, para 128) and the weight of each of the plurality of frequency bins ([1+cos(φv(k,n)] as the claimed weight of each of the frequency bin and discussion above) for benefits of improving the sound quality of the recorded audio signals by compensating for different propagation paths of the soundwaves (para 133, 148) with less number of microphones and simpler microphone setup (para 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied obtaining weight of each of the plurality of frequency bins; and identifying the projection energies of the voice signals corresponding to each of the plurality of predefined positions, based on the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions and the weight of each of the plurality of frequency bins, as taught by Herre, to obtaining the projection energies of the voice signals corresponding to each of the predefined positions in the position detection method performed by the terminal device, as taught by Choisel, for the benefits discussed above.
Claim 8: the combination of Choisel and Herre further teaches, according to claim 3 above, wherein the obtaining weight of each of the plurality of frequency bins comprises: obtaining a predefined weight of each of the plurality of frequency bins (the discussion above, the weight determined by configuration of the virtual microphone to be dedicated and predetermined directivity, e.g., cardioid directivity shape, para 142).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choisel (above) and in view of reference Herre (above) and Kong et al. (US 20040220800 A1, hereinafter Kong).
Claim 4: the combination of Choisel and Herre teaches all the elements of claim 4, according to claim 3 above, except explicitly teaching 
obtaining feature vectors corresponding to the voice signals, wherein the feature vectors include a respective feature value corresponding to each of the plurality of frequency bins; 
normalizing the feature vectors to obtain normalized feature vectors corresponding to the voice signals; and 
identifying the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions, based on the normalized feature vectors and feature matrixes corresponding to each of the plurality of predefined positions.
Kong teaches an analogous field of endeavor by disclosing a position detection method (title and abstract, ln 1-18 and method steps in fig. 6-7) and wherein 
obtaining feature vectors corresponding to the voice signals, wherein the feature vectors include a respective feature value corresponding to each of the plurality of frequency bins (the feature vector values E[] in the formula 16); 
normalizing the feature vectors to obtain normalized feature vectors corresponding to the voice signals (averaging E[] to obtain Rk in the formula 16, para 72); and 
identifying the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions, based on the normalized feature vectors and feature matrixes corresponding to each of the plurality of predefined positions (beamforming being performed according to Rk, para 73) for benefits of achieving a high quality speech signal recording by avoiding the echo interference of the direct target signals (para 20-21) with less computation complexes (para 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein obtaining feature vectors corresponding to the voice signals, wherein the feature vectors include a respective feature value corresponding to each of the plurality of frequency bins; normalizing the feature vectors to obtain normalized feature vectors corresponding to the voice signals; and identifying the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions, based on the normalized feature vectors and feature matrixes corresponding to each of the plurality of predefined positions, as taught by Kong, to obtaining the projection energy of each of the plurality of frequency bins corresponding to each of the plurality of predefined positions in the position detection method, as taught by the combination of Choisel and Herre, for the benefits discussed above.
	Claim 13 has been analyzed and rejected according to claims 3-4 above (the claimed summating by the averaging in the formula 16 of the Kong’s disclosure and discussion in claim 4 above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choisel (above) and in view of reference Every et al. (US 8606571 B1, hereinafter Every).
Claim 15: Choisel teaches all the elements of claim 15, according to claim 1 above, including performing a processing on the voice signals to obtain a processed voice signal based on the position of the terminal device relative to the user during the voice call (at step 415, selecting a voice signal from the audio capture device while the shorter distance being determined with respect to the audio capture device, para 63), except explicitly teaching wherein the processing on the voice signals comprising performing noise suppression on the voice signals to obtain a noise-suppressed voice signals.
Every teaches an analogous field of endeavor by disclosing a positional method (title and abstract, ln 1-13 and a method in fig. 10) and wherein obtaining voice signals during a voice call by at least two voice collecting devices of the terminal device (receiving primary and secondary acoustic signals at step 1002 in fig. 4; including a user 102 speaking to an audio device such as cellular phones, phone handsets, etc., having two microphones M1/M2 in fig. 1A/1B, col 4, ln 3-9); obtaining position energy information of the voice signals (performing frequency analysis and computing energy spectrum for calculating spatial coefficient, at step 1004-1006 in fig. 10, col 15, ln 62-65); identifying a position of the terminal device relative to a user during the voice call (spatial coefficients representing positional orientation of the primary and the secondary microphones 106, 108 relative to the dominant source, i.e., user’s mouth, at step 1008, col 15, ln 65-67 and col 16, ln 1-4); and performing noise suppression on the voice signals to obtain a noise-suppressed voice signals, based on the position of the terminal device relative to the user during the voice call (performing estimate of the signal to noise ratio and noise reduction at steps 1010-1012 in fig. 10, e.g., noise suppression multiplies a mask with sub-band signals and forms noise-subtracted sub-band frame signals of the primary acoustic signal based on the signal-to-noise ratio, col 16, ln 5-16 and details in fig. 11) for benefits of improving speech quality in a more robust manner by effectively and adaptively measuring noises to be suppressed (col 1, ln 26-41, ln ) and balancing between positional robustness and noise reduction robustness (col 1, ln 45-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein performing the noise suppression on the voice signals to obtain the noise-suppressed voice signals, based on the position of the terminal device relative to the user during the voice call, as taught by Every, to performing the processing on the voice signals to obtain the processed voice signal based on the position of the terminal device relative to the user during the voice call, as taught by Choisel, for the benefits discussed above.

Examiner Comments

Claims 5-7, 9-12 would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Response to Arguments

Applicant's arguments filed on September 9, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 14, 16-17, a response is considered necessary for several of applicant’s arguments since reference(s) Choisel, etc. will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action, the Applicant challenged the prior art Choisel as to the clamed “predefined positions” or “a plurality of predefined positions” and argued “Choisel does not teach or suggest predefined positions” and “the plotted distances r are not predetermined position. Rather the plotted distances r indicates distances that are determined over time”, as asserted in paragraphs 3-6 of page 11 and paragraph 1 of page 12 in Remarks filed on September 9, 2022.
In response to the argument above, the Office respectfully disagrees because claim 1 broadly claimed a term “predefined positions” or “a plurality of predefined positions” with no citation of scope of the word “predefined” is, e.g., which can cover positions predefined in many ways, e.g., positions in a predefined range, in a predefined number of positions, and in an area with a certain of shape, etc., and thus, a broad reasonable interpretation BRI is properly given (MPEP 2111.01), e.g., may cover positions in predefined range or predefined number of “positions” or predefined directions and distances, and/or position parameter values stored in memory, etc. Choisel clearly teaches this feature under the BRI above (two or more patterns having different directivity indices within a listening room having a size and a wall, para 2, 21, and two or more microphone beam patterns in different directions within the room, para 42, 62, etc., and see the discussion in office action above) and thus, the argument above is moot. The Applicant appears to read broadly claimed term in an expected narrow manner which would be improper during patent examination. It is recommended that the Applicant would consider the allowable subject matters as set forth above in order to expedite the prosecution.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims16-17 and dependent claims 2-15 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654